Bigelow, C. J.
We cannot bring ourselves to entertain a doubt concerning the interpretation of the statute upon which this controversy hinges. In the first place, the grammatical construction of the words does not lead to the conclusion for which the petitioners contend. A town or city is authorized to “ appropriate money for suitable buildings or rooms,” and for “ the foundation of a library a sum not exceeding one dollar for each of its ratable polls.” Gen. Sts. 33, § 9. The words “ not exceeding ” in that sentence do not necessarily qualify and limit the entire first clause. On the contrary, we think it apparent that they were intended to restrict the latter provision, with *470which they are immediately connected; that is, that the intention of the legislature was to put a precise limit on the sum to be expended for books, and not on that to be appropriated for buildings or rooms. Unless this interpretation is adopted, there would be an inexplicable redundancy in the sentence. The use of both the words money and sum would be unnecessary. One of them would be wholly superfluous. But, as both are used ex industrióS, an intent is indicated to express a meaning which the use of one alone would not clearly set forth. Both words are made operative and effective by construing them as applied each to a distinct subject, the one to the cost of buildings or rooms, the other to the purchase of books.
There is another view of the statute which strengthens this conclusion. The authority given by it to towns and cities to raise and appropriate money is twofold. Both branches of the power are made subject to restriction; but that which is made applicable to one is different from and inconsistent with that which was designed for the other. The authority is express to appropriate money for “ suitable buildings or rooms.” It is limited to an amount which shall be adequate for the purpose designated. But it is obvious that this could not be established at any precise sum or measured by any fixed standard. The building or rooms which would be suitable for a public library would depend on the number of books which it contained, the extent to which it was resorted to by the inhabitants of- the town or city in which it was situated, the nature of the use which was allowed to be made of the books, and other like considerations, and not upon the number of ratable polls in the town. The latter might be a very proper measure of the expenditure to be made for the purchase of books, but it would often be wholly inadequate as a standard by which to graduate the nature and extent of the accommodation required for their safe keeping and use. This becomes more apparent when it is remembered that by the section under consideration the power of towns and cities is not limited to the purchase of books merely, but they are expressly authorized to receive, hold and manage any devise, bequest or donation for the increase or *471maintenance of a public library within their respective limits. It certainly could not have been the intent of the legislature to authorize towns or cities to receive books for the care and custody of which they had no authority to provide. No limit is put on their right to take by gift or bequest either money or books for a library. Is it not clear that the intent was also to give them power to procure “ suitable ” rooms or buildings for the execution of the trusts which they were authorized to assume, irrespectively of the number of persons within their limits liable to taxation ?
Looking at the subject matter of the statute, and the obvious scope and purpose of its provisions, we are of opinion that it is not reasonable to give to its provisions an interpretation so narrow and impolitic as that on which the petitioners rest their claims for relief Petition dismissed.